LOTTINGER, Judge.
Petitioner filed suit in workmen’s compensation for total and permanent disability for injuries sustained during the month of April, 1956, while working for Sands Products Company. Iowa Mutual Insurance Company, the compensation insurer of Sands Products Company, was made the defendant. This suit was consolidated for trial with another suit filed by petitioner against H. B. Bruser, et ah, which was a compensation suit for injuries resulting from a prior accident. The cases were consolidated for trial, however, separate judgments were rendered.
The Lower Court rendered judgment in this matter in favor of the defendant and dismissed the petitioner’s suit. For the reasons assigned in the suit entitled Jackson v. Bruser, La.App., 96 So.2d 850, the decision of the Lower Court will be affirmed.
Judgment affirmed.